UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only Definitive Proxy Statement (as permitted by Rule14a-6(e)(2)) o Definitive Additional Materials o Soliciting Material Under Rule14a-12 NetSol Technologies, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: NOTICE OF ANNUAL MEETING And PROXY STATEMENT Annual Meeting of Stockholders NetSol Technologies, Inc. 24025 Park Sorrento, Suite 410 Calabasas, CA 91302 August 6, 2012 - 1 - NetSol Technologies, Inc. 24025 Park Sorrento, Suite 410 Calabasas, CA 91302 Phone: (818) 222-9195 Fax: (818) 222-9197 www.netsoltech.com May30, 2012 Dear fellow NetSol shareholders: I cordially invite you to the NetSol Technologies, Inc. Annual Meeting, scheduled for August 6, 2012, at 10:00 a.m. local time at the offices of the Company located at 24025 Park Sorrento, Suite 410, Calabasas, CA 91024. At this meeting, we will review the Company’s financial performance for fiscal year 2011, NetSol’s strategies and goals for fiscal year 2012, as well as, respond to questions. Enclosed with this proxy statement are a proxy card, voting instructions, and NetSol Technologies, Inc.’s fiscal year 2011 Form 10-K, for the year ended June 30, 2011. The Board has a number of important proposals for your consideration at this meeting.We urge you to review the proxy and vote in favor of them.Items you will be asked to vote on include: 1. To consider and vote on the election of directors, each to hold office for a term of one year ending in 2013 or when their successors are elected; 2. To consider and vote upon the ratification of the appointment of Kabani & Company as the Company’s independent auditors for the fiscal year 2012; 3. To grant authority to the Board of Directors of the Company to effectuate a reverse split of our common stock in its sole discretion and to amend our Articles of Incorporation for the purposes of effecting a reverse split provided that such ratio is between 1:5-1:15. 4. To approve the amendment of our articles of incorporation to increase the number of authorized shares of capital stock of the Company from 100,000,000 to 150,000,000 (pre-split basis); and 5. To consider such other matters as may properly come before the Annual Meeting. With respect to Proposal 3 to effectuate a reverse split, we ask for approval as a precautionary measure only in the event that the stock price does not reach the minimum bid within the allowed grace period. Management believes that with increased momentum in the business, improved visibility in the sales process, and adequate funds to actively market its products, that its current and future growth prospects are significant enough to warrant a higher stock price. However, management cannot guarantee that the market will reward the company with a stock price to maintain its NASDAQ Capital Market listing and therefore asks for a YES and grant the board of directors the authority to effectuate the split in the event it is necessary to do so by August 27, 2012. Management notes the following positive developments to support growth and achieve the minimum bid price: ·The recent expansion into Thailand has given current and new customers increased confidence in the company, with a number of new contracts signed and a number of new projects going through the sales cycle. ·The hiring of a new president to lead efforts in Saudi Arabia has reinvigorated our joint venture efforts, with the recent signing of multiple new projects. ·The build out of our sales team for our newly formed e-procurement subsidiary, Vroozi, Inc. which is expected to greatly boost the number of customers, further contributing to revenue growth. - 2 - ·The next generation NFS solution is coming to market within the year, with a number of customers already expressing interest in purchasing the product prior to the actual launch. To demonstrate their belief in the fundamental strength of the company and to show solidarity with shareholders, management continues to purchase shares of the company in the open market. Management remains highly optimistic about our growth prospects in 2013 and beyond, and maintains is conservative stance on profitability for the year. Your vote in support of a reverse split is essential to provide the Company with a means to maintain its listing on the NASDAQ Capital Market, should it be necessary to do so.A No vote with respect to Proposal 3 will result in the company being downgraded to the Over-the-Counter market, which management believes will be detrimental to its ability to win new customers and further grow its business. With respect to Proposal 4, we are recommending a YES vote to increase the number of authorize shares to provide the company with the financial flexibility to grow its business lines and to attract top talent.Management believes that the increase in capital stock that is a prudent step to capture future growth and expansion, ultimately leading to improving shareholder value. To summarize, your vote in support of a reverse split is essential to provide the Company with the means to maintain its listing on the NASDAQ Capital Market, should it be necessary to do so.Your vote in support of the increase in authorized capital will permit the Company to have sufficient equity for reserved and new uses.This is your opportunity as a shareholder to exercise your vote in the best interests of your Company. Whether or not you attend the meeting, it is important that your shares be represented and voted at the meeting.Therefore, I urge you to promptly vote via the Internet, telephone or submission of your proxy card in the postage paid envelope as soon as possible. Enclosed is a notice of the Annual meeting and proxy statement containing detailed information concerning the business to be conducted at the meeting.Whether you plan to attend the meeting or not, we urge you to read this material carefully. On behalf of the Board of Directors, I would like to thank you for your support and continued interest in the Company. Sincerely, Najeeb U. Ghauri NetSol Technologies, Inc. Chairman & Chief Executive Officer - 3 - NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held August 6, 2012 TO THE STOCKHOLDERS OF NETSOL TECHNOLOGIES, INC. NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders, including any adjournments or postponements thereof, of NetSol Technologies, Inc. (the "Company"), will be held on August 6, 2012at 10:00a.m., local time, at the company’s offices located at 24025 Park Sorrento, Suite 410, Calabasas, California 91302 for the following purposes: 1. To consider and vote on the election of directors, each to hold office for a term of one year ending in 2013 or when their successors are elected; 2. To consider and vote upon the ratification of the appointment of Kabani & Company as the Company’s independent auditors for the fiscal year 2012; 3. To grant authority to the Board of Directors of the Company to effectuate a reverse split of our common stock in its sole discretion and to amend our Articles of Incorporation for the purposes of effecting a reverse split provided that such ratio is between 1:5-1:15. 4. To approve the amendment of our articles of incorporation to increase the number of authorized shares of capital stock of the Company to 150,000,000 shares; and 5. To consider such other matters as may properly come before the Annual Meeting. Only stockholders of record as shown on the books of the Company at the close of business on May 30, 2012, the record date and time fixed by the Board of Directors, will be entitled to vote at the meeting and any adjournment thereof. By order of the Board of Directors NetSol Technologies, Inc. Najeeb Ghauri Chief Executive Officer June , 2012 Calabasas, California TO ASSURE YOUR REPRESENTATION AT THE MEETING, PLEASE SIGN, DATE AND RETURN YOUR PROXY IN THE ENCLOSED ENVELOPE WHETHER OR NOT YOU EXPECT TO ATTEND IN PERSON. STOCKHOLDERS WHO ATTEND THE MEETING MAY REVOKE THEIR PROXIES AND VOTE IN PERSON IF THEY DESIRE. NetSol Technologies, Inc. 24025 Park Calabasas, Suite 410 Calabasas, CA 91302 - 4 - TABLE OF CONTENTS PROXY STATEMENT GENERAL INFORMATION 7 QUESTIONS AND ANSWERS ABOUT VOTING AND THE SHAREHOLDER MEETING 8 Why did I receive the proxy materials? 8 What is a proxy? 8 Who can vote? 8 Who Is the record holder? 8 How do I vote? 8 Are proxy materials available on the Internet? 9 What are NetSol shareholders being asked to vote on at the annual shareholder meeting? 9 How many shares must be represented in order to transact business at the annual meeting? 9 How many votes are required to approve a proposal? 9 What is a broker non-vote? 9 What are the benefits to providing the board of directors with the discretion to conduct a reverse split? 9 What are the risks associated with conducting a reverse split? 10 What effect will the reverse split have on our issued and outstanding shares of common and preferred stock? 10 How will the reverse split impact our company’s stock option plans and agreements? 10 What are the mechanics on the Reverse Split? 10 What is the effect on existing shares of common stock? 10 Can our Board of Directors abandoned the Reverse Split and proposed amendment to our articles of incorporation? 11 How will Fractional Shares be treated in a stock split? 11 How can I change my vote? 11 Does anyone solicit this proxy and who will pay the expenses on proxy distribution? 11 What do I need to do now? 11 What are my choices when voting? 11 Does the Board have a recommendation for voting? 12 What if I abstain from voting? 12 Who is eligible to vote? 12 How many shares are owned by NetSol’s directors and executive officers? 12 Can I change my vote after I have mailed my signed proxy card or voted by telephone or electronically? 12 If my shares are held in “street name” by my broker, will my broker vote my shares for me? 13 Can I attend the shareholder meeting even if I vote by proxy? 13 Why did I receive more than one proxy card? 13 Are there dissenters’ rights? 13 What is the effect on registered and beneficial shareholders upon a reverse split? 13 What is the effect on registered “book-entry” stock holders? 13 Who pays for proxy solicitation? 13 Are there any rules regarding admission to the annual meeting? 13 Where do I get more information? 14 PROPOSAL 1.ELECTION OF DIRECTORS 15 PROPOSAL 2.RATIFICATION OF APPOINTMENT OF KABANI & COMPANY, INC. AS THE COMPANY’S INDEPENDENT AUDITORS FOR FISCAL 2011 16 Audit Fees 16 Audit Related Fees 16 Tax Fees 16 All Other Fees 16 Pre-Approval Procedures 16 PROPOSAL 3.TO GRANT AUTHORITY TO THE BOARD OF DIRECTORS OF THE COMPANY TO EFFECTUATE A REVERSE SPLIT OF OUR COMMON STOCK IN ITS SOLE DISCRETION AND TO AMEND OUR ARTICLES OF INCORPORATION FOR THE PURPOSES OF EFFECTING A REVERSE SPLIT PROVIDED THAT SUCH RATIO IS BETWEEN 1:5-1:15. 18 PROPOSAL 4.TO APPROVE THE AMENDMENT OF OUR ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK OF THE COMPANY 24 - 5 - CORPORATE GOVERNANCE, BOARD OF DIRECTORS, COMMITTEES 26 Board Meetings and Board Committees 26 Director Independence 26 Certain Relationships and Related Party Transactions 29 Director Compensation 29 Communications between Stockholders and Board of Directors 31 Code of Ethics 31 BENEFICIAL OWNERSHIP OF COMMON STOCK 31 INFORMATION ABOUT DIRECTOR NOMINEES 32 COMPENSATION DISCUSSION AND ANALYSIS 34 DEADLINE FOR SUBMISSION OF STOCKHOLDERS PROPOSALS FOR FISCAL 2012 46 FILINGS UNDER SECTION 16(A) 46 VOTING PROCEDURES 47 ANNUAL REPORT ON FORM 10-K 47 OTHER MATTERS 48 APPENDIX A - 6 - PROXY STATEMENT GENERAL INFORMATION This Proxy Statement is furnished to holders of the common stock, par value $.001 per share, of NetSol Technologies, Inc., a Nevada corporation (the "Company"), in connection with the solicitation by the Company's Board of Directors of proxies for use at the Company's Annual Meeting of Stockholders (the "Annual Meeting") to be held on August 6, 2012 at 10:00 A.M., local time, at the Company headquarters, located at 24025 Park Sorrento, Suite 410, Calabasas, CA 91302 and any and all adjournments thereof. The purpose of the Annual Meeting and the matters to be acted on there are set forth in the accompanying Notice of Annual Meeting of Stockholders. For overnight accommodations, Hilton Garden Inn located at 24150 Park Sorrento, Calabasas, CA 91302, telephone (818) 591-2300 is within a short walking distance of the meeting site. The Annual Meeting has been called for the purpose of the following: 1. To consider and vote on the election of directors, each to hold office for a term of one year ending in 2013 or when their successors are elected; 2. To consider and vote upon the ratification of the appointment of Kabani & Company as the Company’s independent auditors for the fiscal year 2013; 3. To grant authority to the Board of Directors of the Company to amend our Articles of Incorporation for the purposes of effecting a reverse stock split of our common stock, in its sole discretion and the specific ratio of the reverse stock split, provided that such ratio is between 1:5-1:15; 4. To increase the authorized capital of the Company from 95,00,000 to 145,000,000 shares of common stock and 5,000,000 preferred stock (all on a pre-split basis); and, 5.
